Citation Nr: 0903643	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for decaying teeth and 
loss of teeth.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to an effective date earlier than December 1, 
2005, for a grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran served on active duty from June 1957 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for a 
cervical spine disability.  This matter also arises from a 
February 2007 rating decision which granted a TDIU effective 
in December 2005 and from a rating decision in July 2007 
which denied service connection for erectile dysfunction and 
for loss of teeth and decaying teeth.  

The issues of entitlement to service connection for erectile 
dysfunction and for loss of teeth and decaying teeth are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's cervical spine disability was not incurred in 
or aggravated by service and that no arthritis or organic 
disease of the nervous system affecting the cervical spine 
manifested to a compensable degree within one year following 
his separation from service.

2.  The veteran did not meet the percentage requirements for 
consideration for a TDIU rating prior to December 1, 2005.  

3.  The record does not factually show that the veteran was 
unemployable solely due to his service-connected bilateral 
hearing loss; post laminectomy syndrome, previously diagnosed 
as low back injury; tinnitus; sensory neuropathy of the left 
lower extremity; sensory neuropathy of the right lower 
extremity; and hemorrhoids earlier than December 1, 2005.  

CONCLUSIONS OF LAW

1.  A claimed acquired cervical spine disability was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an effective date earlier than December 
1, 2005, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in October 2004, January 
2005 and March 2006; a rating decision in March 2005; a 
statement of the case in January 2006; and a supplemental 
statement of the case in February 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication of 
service connection for a cervical spine disability in a 
supplemental statement of the case issued in November 2007; 
and for an earlier effective date for a TDIU in a statement 
of the case issued in December 2007.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  As there is no evidence of any cervical spine 
disability either in service or for many years after and no 
probative evidence relating the veteran's current cervical 
spine disability to his period of active service, the Board 
finds that a VA examination is not required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service connection for a cervical spine disability

The veteran seeks entitlement to service connection for a 
cervical spine disability.  He contends that his neck and 
cervical spine received injuries while a paratrooper in 
service.  He states that during landing from the parachute 
jumps he performed in service, on several occasions, the wind 
brought him to a backward landing situation.  Thus, the back 
of the helmet covering his head would hit the ground causing 
his neck injuries.  The veteran states that the only 
documentation to that fact is from him.  The veteran stated 
that he did not seek medical attention for several moderate 
neck injuries while on active service.  He now states that he 
should have reported those, because in later life, the 
moderate injuries have led to pain, stiffness, limitation of 
motion, and surgery.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis or organic disease of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records are negative for complaints, 
findings, or diagnosis of a cervical spine disability.  At 
the time of the veteran's entrance examination in June 1957, 
physical examination of the spine was normal.  The veteran 
reported no pertinent abnormalities, and there were no 
relevant findings.  The clinical records refer to right foot 
problems only when the veteran sought treatment after a type 
of vehicle called a "mule" tipped over onto his foot.  At 
the February 1960 service separation examination, the veteran 
reported no pertinent complaints.  On physical examination, 
the spine was clinically evaluated as normal, and there were 
no relevant findings.  Thus, the Board finds that a chronic 
acquired cervical spine disability is not shown in service.  

Further, there is no medical evidence of record showing that 
any arthritis or organic disease of the nervous system 
affecting the cervical spine manifested to a compensable 
degree within one year following separation from active 
service.  Therefore, the Board finds that service connection 
for a cervical spine disability is not warranted on a 
presumptive basis. 

Post service, the veteran was hospitalized at a private 
facility in May 1963 for acute back strain, possible disc, 
following his lifting a 12-pound piece of cast iron in 
February 1963.  From that time, he had intermittent pain 
until May when he again twisted his back.  On examination, 
there was lumbosacral tenderness.  The diagnosis was acute 
back strain of the lumbar spine.  The veteran was placed in 
pelvic traction.  

At an examination in December 1970 prior to surgery for an 
unrelated disorder, the past history did not include a 
cervical spine injury or disability.  On systemic review, the 
veteran had no general complaints and no skeletomuscular 
complaints.  On examination, no abnormalities of his neck 
were noted and examination of his back was negative.  

Evidence of record shows that in August 1971 the veteran 
suffered a work related accident.  He fell from a 15 foot 
ladder to the concrete floor after coming into contact with 
an electrified rail of an overhead crane.  On examination in 
the emergency room, the veteran's past history did not 
include any injuries to the cervical spine suffered in 
service.  The veteran complained of pain in the entire 
cervical, dorsal, and lumbar spine.  The cervical spine was 
supple, but there was some pain of the cervical muscles on 
movement of the neck to the right and to the left.  The 
veteran had full sensation to all extremities and reflexes 
were normal.  The impression included contusion to the skull 
and to the entire spine.  An x-ray of the cervical spine in 
August 1971 showed a tilt of the cervical spine to the left, 
perhaps due to the presence of muscle spasm.  The bone and 
joint structures of the cervical spine appeared normal.

In October 1971, the veteran was seen for follow-up after his 
accident.  In addition to his low back complaints, he also 
complained of headaches, pain in the back of his neck and 
head and headaches that came on when he pushed the back of 
his skull.  The examiner could not explain the veteran's 
headaches or his neck and thought that was predominantly 
nerves.  A private medical report in December 1971 for follow 
up of veteran's low back noted that the veteran could not 
understand why his back could not be fixed, why he could not 
go back to doing hard manual labor, climbing ladders, working 
on steeples, and the things that he had always been used to 
doing.  He expressed no cervical spine complaints.  

In February 1972, when seen for a private medical 
consultation the veteran reported having a diagnosis of a 
herniated disc in 1962 when he had an attack of low back pain 
but denied any leg pain at that time.  That cleared up after 
he was in traction for a couple of weeks.  He stated that he 
did all right until August 1971 when he fell off a ladder.  
He developed low back pain with a lot of spasm and radiating 
pain.  

The veteran was hospitalized at a private facility in August 
1972 and underwent low back surgery.  Subsequent private 
medical records show the veteran was seen multiple times with 
complaints of and treatment for low back pain.  

Private medical records show in May 1986, when the veteran 
sought treatment after having been involved in a motor 
vehicle accident, he complained of some dull aching in his 
back with no significant neck discomfort.  On examination, he 
had full range of motion of the cervical spine.  An x-ray of 
the cervical spine in May 1986 documented no evidence of 
fracture.  The impression was an unremarkable cervical spine.  

Private medical records show in March 2002, the veteran had 
continued complaints of moderate to severe pain in the neck 
and right shoulder girdle area, with associated tingling and 
vibration.  In April 2002, the impression was C5-C6 
radiculopathy, a MRI demonstrated collapse and neural 
foraminal narrowing at that level.  Surgery was recommended.  
The veteran underwent a C5-C6 anterior cervical discectomy 
and fusion in May 2002.  A consultation report prior to 
surgery shows a diagnosis of cervical radiculitis.  The 
veteran had pain and paresthesias from the neck down to the 
right upper extremity with weakness for the prior three 
months, having increasing severity and not responding to 
conservative measures of treatment.  The pre-operative and 
post-operative diagnosis was cervical radiculopathy, C5-6.  
The history was ongoing complaints of radicular right arm 
pain which had persisted in spite of conservative care.  

VA outpatient treatment records show that the veteran was 
seen in August 2002 and a history of cervical degenerative 
disc disease was noted.  He was status post anterior cervical 
discectomy and fusion performed in May 2002 at a private 
hospital.  

Although the private and VA medical evidence shows a current 
cervical spine disability, that evidence does not provide a 
link between any current cervical spine disability and 
service.  

Medical records from the Social Security Administration (SSA) 
regarding a favorable determination for the veteran to 
receive SSA disability benefits based on a back disability 
with onset in 1971 do not provide a link between the 
veteran's cervical spine disability and service.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
veteran has a cervical spine disability that is related to 
service.

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed current cervical spine disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  The veteran contends that he 
has a cervical spine injury by virtue of his duties as a 
parachutist.  The record documents that he received the 
parachutist badge during service.  The veteran is competent 
to provide evidence as to his in-service experiences and 
symptoms, and thus is competent to state that his head hit 
the ground on landings.  However, he is not competent to 
state that such landings resulted in a cervical spine 
disability.  Where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  As a result, the veteran's 
assertions do not constitute competent medical evidence that 
the veteran's cervical spine disability is linked to service 
or to an incident in service.

There is no finding or diagnosis of a cervical spine 
disability in service.  There is no reference in the service 
medical records pertinent to cervical spine disability 
associated with parachuting.  The record also shows that the 
veteran denied any relevant cervical spine injury in a 
medical history provided at the time of discharge.  The 
service discharge examination does not document any cervical 
spine findings or complaints.  

Post service there is no evidence of a cervical spine 
disability shown on examination in December 1970, nor shown 
by x-rays after his work-related fall in August 1971 and in 
May 1986.  The private medical records in March 2002 noted 
the veteran's complaints of neck and right shoulder pain were 
of three months duration.  That places onset in late 2001 or 
early 2002, more than forty years after service.  In view of 
the lengthy period without treatment or complaints of such 
condition, there is no evidence of a continuity of treatment, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's cervical spine disability first manifested many 
years after service and is not related to the veteran's 
active service or to any incident in service.  Although DDD 
of the cervical spine has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service.  No probative, competent medical 
evidence exists of a relationship between a cervical spine 
disability and any continuity of symptomatology asserted by 
the veteran.  McManaway v. West, 13 Vet. App. 60 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish a 
nexus between the continuous symptomatology and the current 
claimed condition); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date for a TDIU

The veteran was granted entitlement to a TDIU effective 
December 1, 2005, the date the schedular requirements for a 
TDIU were reached.  The veteran contends that an earlier 
effective date is warranted.  The veteran contends that a 
date in 1971 should be considered as he has been disabled 
since 1971 due to his low back disability as shown by his 
award of SSA disability benefits.  In the alternative, he 
contends that the effective date should be the date his claim 
for TDIU was submitted which he claims was December 10, 2003.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008). 

Prior to December 1, 2005, the veteran was service-connected 
for bilateral hearing loss (20 percent disability rating), 
low back injury (20 percent disability rating), tinnitus (10 
percent disability rating), sensory neuropathy of the left 
lower extremity (10 percent disability rating), sensory 
neuropathy of the right lower extremity (10 percent 
disability rating), and hemorrhoids (zero percent disability 
rating).  For purposes of determining a TDIU rating, 
disabilities resulting from a common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).  The 
veteran's low back disability and bilateral lower extremity 
neuropathy result from a common etiology and are considered 
to be a single disability under 38 C.F.R. § 4.16(a).  With 
consideration of the bilateral factor for the lower extremity 
neuropathy, the single disability arising from a common 
etiology is considered as 40 percent disabling.  When 
combining 40 percent for the low back and legs with the other 
disability ratings of 20 percent for bilateral hearing loss, 
10 percent for tinnitus, and zero percent for hemorrhoids, 
the veteran's service-connected disabilities form a combined 
disability rating of 60 percent.  38 C.F.R. § 4.25 (2008).  
Thus, although for purposes of 38 C.F.R. § 4.16(a) the 
veteran has one disability ratable at 40 percent, there is 
not sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  

The veteran's bilateral hearing loss disability rating was 
increased from 20 to 70 percent disabling, effective December 
1, 2005, in a February 2007 rating decision.  Thus, the 
veteran first met the percentage criteria of 38 C.F.R. 
§ 4.16(a) for consideration for a TDIU on December 1, 2005, 
the effective date of the award of a 70 percent rating for 
bilateral hearing loss.  Prior to that date, he did not meet 
the percentage criteria of 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2008).  Therefore, the Board must consider whether 
the veteran was unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities 
prior to December 1, 2005.  

In this case, the Board finds that the record does not show 
that the veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to December 1, 2005.  The Board finds that the 
qualifying increase in the veteran's service-connected 
disabilities is not shown to have occurred on a factually 
ascertainable date prior to December 1, 2005.  While the 
record reflects that the veteran ceased working in 1971, the 
medical evidence of record does not show that the veteran was 
unemployable solely due to his service-connected disabilities 
until December 1, 2005.  The veteran has been in receipt of 
disability benefits from SSA since 1971 and submitted a 
January 1991 private medical statement that the veteran was 
totally and permanently disabled per Social Security 
Disability guidelines.  However, the Board notes that a 
decision granting the veteran SSA benefits is not controlling 
in a VA claim decision.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992) (the fact that SSA has ruled that a veteran is 
disabled, under SSA law, does not establish, in and of 
itself, that the veteran is permanently and totally disabled 
for purposes according to the laws and regulations governing 
VA).  

A private physical therapy functional level evaluation dated 
in September 2003 considered the veteran's complaints of 
severe pain in the neck, lower back, both arms, and both 
legs.  The treatment diagnosis was for neck and back 
disabilities.  No assessment was provided of the veteran's 
ability to work based on service-connected disabilities.  

At a VA examination in November 2004, the veteran was 
assessed with degenerative disk disease with history of disk 
herniation of the lumbar spine, status post multiple 
laminectomies and status post fusion with hardware still in 
and likely to have mild sensory peripheral neuropathy 
involving both his lower extremities secondary to the same 
condition.  It was also noted that he had hearing loss and 
used a hearing aid in his right ear.  The examiner provided 
an opinion that the reason the veteran was not able to work 
was due to multiple reasons including his service-connected 
low back condition as well as his nonservice-connected other 
multiple medical problems, including his neck, knees, and 
right shoulder among the other problems.  If only his low 
back condition were considered in isolation, then he was as 
likely as not to be able to do light duty kind of work if he 
were able to obtain such employment.  In addition, the record 
does not show that the veteran was unable to work due to his 
hearing loss, tinnitus, or hemorrhoids.  

The veteran also submitted private medical evidence dated in 
February and March 2006 that he was totally disabled and 
unable to perform work of any type.  The doctor further 
stated that the veteran has had multiple surgeries of his 
knees, lumbar spine, right shoulder and cervical spine.  He 
experienced a devastating injury in July 2003 which resulted 
in an additional knee and shoulder surgery following that 
injury.  This also resulted in persistent pain in his lower 
back and cervical spine.  His current level of pain had 
rendered him virtually totally disabled.  However, the 
private medical opinion that the veteran was totally disabled 
was based on service-connected and nonservice-connected 
disabilities.  

While there is evidence in the file that the veteran has not 
worked since approximately 1971, the Board finds that there 
is no evidence that the veteran was unable to work solely due 
to his service-connected disabilities prior to December 1, 
2005.  The VA medical examination and opinion in November 
2004 and the private medical evidence dated in February and 
March 2006 did not demonstrate that the veteran was 
unemployable due solely to service-connected disabilities 
prior to December 1, 2005.  Accordingly, the record does not 
provide factually ascertainable evidence that the veteran was 
unable to work solely as a result of his service-connected 
disabilities prior to December 1, 2005.  Thus, referral to 
the Director of Compensation and Pension service for extra-
schedular consideration is not shown.  

As the evidence does not show that the veteran met the 
criteria for the award of a TDIU rating prior to December 1, 
2005, an earlier effective date for the grant of a TDIU 
rating is not warranted.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than December 1, 2005, for the 
grant of a TDIU.  The claim is therefore denied.  38 U.S.C.A.  
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an effective date earlier than December 1, 
2005, for the grant of a TDIU is denied.


REMAND

The veteran seeks service connection for erectile dysfunction 
as a result of his service-connected low back disorder or 
prescribed narcotic medications for pain in his lumbar spine 
and legs.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he has had total impotency since 
his back surgery in 1997.  A private medical record in August 
1997 notes a relatively recent sexual dysfunction.  VA 
outpatient treatment records noted complaints of impotence in 
February 1984 and in June 1998.  In April 2000, the veteran 
claimed that erectile dysfunction had been evaluated by 
urologist, cardiologist, and orthopedist and the condition 
was blamed on his spine condition.  At a VA examination in 
May 2006, the review of systems noted constant erectile 
dysfunction due to unknown causes.  At a VA outpatient 
appointment in August 2007 and in a September 2007 statement 
the veteran stated that he had previously been told by his 
orthopedist the erectile dysfunction probably was from nerve 
damage to his lumbar spine.  A VA examination and medical 
opinion is needed prior to further review of this issue.  
38 C.F.R. § 3.159(c)(4) (2008).  

The veteran seeks service connection for loss of teeth and 
decaying teeth due to prescribed pain medication.  He 
indicates that opiate drugs tend to cause dry mouth.  The 
veteran claims that a retired dentist told him that his 
medication, morphine, could cause the problems with his 
teeth.  When seen for an initial visit for VA dental 
treatment in September 2007, (he had last had treatment 
approximately six years earlier) the note indicates that 
multiple medications were used that contributed to the 
mucinous zerostomia plus the stress of chronic unresolved 
pain.  A significant coating was noted on the dorsum of his 
tongue associated with the usage of inhalers and compromised 
gastrointestinal status.  The majority of the veteran's 
remaining teeth were fractured close to the gingival or sub-
gingivally, some with severe caries associated with bruxism, 
acid reflux, loss of saliva, and smoking.  The recent VA 
treatment records should be obtained and a medical 
examination and opinion provided prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2008).

As the case is being remanded, additional notice should be 
provided the veteran with regard to his claims for service 
connection for erectile dysfunction and loss of teeth and 
decaying teeth on a secondary basis as it does not appear 
that such notice has been provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice for entitlement to service 
connection for erectile dysfunction and 
loss of teeth and decaying teeth on a 
secondary basis to a service-connected 
disability or to medication for 
service-connected disorders.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his erectile 
dysfunction.  The claims file should be 
reviewed by the examiner and the 
examiner should note that the folder 
was reviewed.  All indicated studies 
should be conducted, and all findings 
reported in detail.  If erectile 
dysfunction is found to be present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the erectile dysfunction is caused 
or aggravated (a) by the veteran's 
service-connected lumbar disability; or 
(b) by the medications prescribed for 
pain of the service-connected lumbar 
disability and disability of the legs.  

3.  Schedule the veteran for a VA 
dental examination to determine the 
nature and etiology of his loss of 
teeth and decaying teeth.  The claims 
folder must be made available to the 
examiner for review and the examiner 
should note that the folder was 
reviewed.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any loss of teeth or 
decaying teeth are due to or aggravated 
by the medications prescribed for his 
service-connected disorders.  

4.  Then readjudicate the issues on 
appeal.  If the decision remains 
adverse, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


